DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8, 13 and 20 are objected to because of the following informalities: In claims 7-8, 13 and 20, it appears that “thrust vector” should have an article in front of it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 5-6 recites “a vane assembly positioned in aerodynamic relationship with the variable pitch rotor assembly”. This renders the claim indefinite, as it is unclear what is meant by “aerodynamic relationship”. The specification does not clearly define what is meant by the phrase. It is unclear what arrangements are encompassed by an aerodynamic relationship.
	Claims 7 and 20 further recite “operating the core engine at a substantially constant speed”. Since claim 1 establishes that the core engine with two different spools, it is unclear what spool(s) is operating at a substantially constant speed.
	Claims 10 and 12 further recite “speed of the core engine”, however since the core engine has two different spools, it is unclear what spool(s) is determined with the thrust output.
	Claims 2-11, and 13-20 are indefinite based on their dependence on the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 9-10, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0107914) in view of Goerig (US 2016/0369639) and in view of Merry (US 2016/0208713).
	In regards to claim 1, Lu discloses a propulsion system (1000, Fig. 1), the propulsion system comprising: 
a variable pitch rotor assembly (1020) comprising a plurality of blades (1021), wherein the plurality of blades comprises a first blade configured to articulate a first blade pitch (“pitch angle”) separately (“independently” par. 37) from a second blade configured to articulate a second blade pitch (“pitch angle”, par. 37); 
a vane assembly (1030) positioned in aerodynamic relationship with the variable pitch rotor assembly (Fig. 1); 
a core engine comprising a high pressure spool (1054) and a low pressure spool (1051), wherein the low pressure spool is operably coupled to the rotor assembly; and 
one or more controllers (1100) configured to execute operations, the operations comprising:
articulating the first blade of the rotor assembly (via “PCM actuator” 64, par. 50, 65, 68), wherein articulating the first blade alters the first blade pitch; and 
articulating the second blade of the rotor assembly (via “PCM actuator” 64, par. 50, 65, 68), wherein articulating the second blade alters the second blade pitch.
Lu does not explicitly disclose the plurality of blades coupled to a disk; and the low pressure spool is a low speed spool and the high pressure spool is a high speed spool.
Georig discloses a variable pitch rotor assembly with a plurality of blades (40) coupled to a disk (42, Figs. 1-2).
Lu discloses a propulsion system with a variable pitch rotor assembly, however do not explicitly disclose the plurality of blades are coupled to a disk. Georig, which is also directed to a variable pitch rotor assembly, discloses a disk which couples the blades in a spaced apart manner and enables the rotor assembly to rotate together (par. 23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Lu by providing the plurality of blades coupled to a disk, as taught by Georig, to couple the blades in a spaced apart manner and to enable the rotor assembly to rotate together (Georig par. 23).
Additionally, Merry discloses a low pressure spool and a high pressure spool (see Figs. 1-3) with the high pressure spool operating at higher speeds than the low pressure spool (par. 32).
 Lu discloses a propulsion system with a low pressure spool and a high pressure spool, however do not disclose the relative speeds of the spool. Merry, which is also directed to a variable pitch rotor assembly, discloses the high pressure spool rotates faster than the low pressure spool which increases the overall efficiency (par. 42). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Lu by providing the first spool as a low speed spool and the second spool as a high speed spool, as taught by Merry to increases the overall efficiency of the engine (Merry par. 42).
In regards to claim 2, the modified propulsion system of Lu comprises the operations comprising: 
receiving an input signal indicative of an environmental parameter (“pressure”, “temperature”, Lu par. 28; ex. “inlet temperature sensor”, Lu par. 29, 46) within or surrounding the propulsion system; and 
generating an output signal based on the environmental parameter (Lu par. 46; also see Lu par. 55 “temperature correction”), wherein the output signal corresponds to articulation of one or more of the first blade or the second blade of the rotor assembly.
In regards to claim 6, the modified propulsion system of Lu comprises articulating the first blade and the second blade of the rotor assembly comprises intermittently changing the first blade pitch and the second blade pitch (during operation in between positive angles corresponding to different thrust demands/power lever angles such as at take-off, continuous operation, and/or climbing; or in between a forward angle and a flat angle at idle, a reverse angle corresponding to a reverse thrust in pars. 58-60 and/or a feathering angle corresponding to a feather position as described in Lu par. 48, see various modes/schedules; see Lu Figs. 2A, 4-9C).
In regards to claim 9, the modified propulsion system of Lu comprises the variable pitch rotor assembly is a single unducted rotor assembly positioned forward of the vane assembly (Lu Fig. 1).
In regards to claim 10, the modified propulsion system of Lu comprises the operations comprising: 
operating the core engine and the rotor assembly to generate thrust output (Lu pars. 33-34, Lu Fig. 1); 
determining a desired thrust output versus speed (N2_REF_BASE, Nx_REF_BASE) of the core engine (Lu pars. 52-53; Lu Figs. 5-6); and 
generating an output signal (command signal at Lu 62, Lu 64, Lu Fig. 2A) based at least on the determined desired thrust output versus speed of the core engine (Lu pars. 50, 51, Figs. 2A, 5-9C, note that the above reference speeds are compared to the actual speeds 24, 26 and determine the commanded fuel flow Wf and commanded pitch angle BetaP as shown in the flowchart in Lu Fig. 2A).
In regards to claim 12, Lu discloses a propulsion system (1000, Fig. 1), the propulsion system comprising: 
a variable pitch rotor assembly (1020) comprising a single stage of a plurality of blades (1021), wherein the plurality of blades comprises a first blade configured to articulate a first blade pitch (“pitch angle”) separately (“independently” par. 37) from a second blade configured to articulate a second blade pitch (“pitch angle”, par. 37); 
a vane assembly (1030) positioned aft of the variable pitch rotor assembly (Fig. 1); 
a core engine comprising a high pressure spool (1054) and a low pressure spool (1051), wherein the low pressure spool is operably coupled to the rotor assembly (Fig. 1); and
a controller (1100) configured to execute operations, the operations comprising: 
determining a desired thrust output versus speed of the core engine (N2_REF_BASE, Nx_REF_BASE) of the core engine (pars. 52-53; Lu Figs. 5-6); 
determining a desired first blade pitch (input command to servo control 64) at the first blade; 
determining a desired second blade pitch (input command to servo control 64) at the second blade; and 
adjusting one or both of the first blade pitch or the second blade pitch based on the determined desired thrust output versus speed of the core engine (via “PCM actuator”, par. 50, 65, 68).
Lu does not explicitly disclose the plurality of blades coupled to a disk; and the low pressure spool is a low speed spool and the high pressure spool is a high speed spool.
Georig discloses a variable pitch rotor assembly with a plurality of blades (40) coupled to a disk (42, Figs. 1-2).
Lu discloses a propulsion system with a variable pitch rotor assembly, however do not explicitly disclose the plurality of blades are coupled to a disk. Georig, which is also directed to a variable pitch rotor assembly, discloses a disk which couples the blades in a spaced apart manner and enables the rotor assembly to rotate together (par. 23). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Lu by providing the plurality of blades coupled to a disk, as taught by Georig, to couple the blades in a spaced apart manner and to enable the rotor assembly to rotate together (Georig par. 23).
Additionally, Merry discloses a low pressure spool and a high pressure spool (see Figs. 1-3) with the high pressure spool operating at higher speeds than the low pressure spool (par. 32).
Lu discloses a propulsion system with a low pressure spool and a high pressure spool, however does not disclose the relative speeds of the spool. Merry, which is also directed to a variable pitch rotor assembly, discloses the high pressure spool rotates faster than the low pressure spool which increases the overall efficiency (par. 42). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Lu by providing the first spool as a low speed spool and the second spool as a high speed spool, as taught by Merry to increases the overall efficiency of the engine (Merry par. 42).
	In regards to claim 13, the modified propulsion system of Lu comprises the operations comprising:
receiving an input signal indicative of an environmental parameter (“pressure”, “temperature”, Lu par. 28; ex. “inlet temperature sensor”, Lu par. 29, 46) within or surrounding the propulsion system; and 
generating an output signal (command to 64, Fig. 2A) based on the environmental parameter (Lu par. 46; also see Lu par. 55 “temperature correction”, “NxC”, Lu Fig. 7A), wherein the output signal corresponds to adjusting of one or more of the first blade or the second blade of the rotor assembly (Fig. 2A, via “PCM actuator”, Lu par. 50, 65, 68).
In regards to claim 14, the modified propulsion system of Lu comprises the environmental parameter comprises ambient air temperature, and ambient pressure (Pinlet, Tinlet, note that the temperature and pressure at the inlet are indicative of the ambient air temperature and pressure).
In regards to claim 18, the modified propulsion system of Lu comprises adjusting one or both of the first blade pitch or the second blade pitch comprises intermittently adjusting the first blade pitch and the second blade pitch between a respective first angle and second angle (during operation in between positive angles corresponding to different thrust demands/power lever angles such as at take-off, continuous operation, and/or climbing; or in between a forward angle and a flat angle at idle, a reverse angle corresponding to a reverse thrust in pars. 58-60 and/or a feathering angle corresponding to a feather position as described in Lu par. 48, see various modes/schedules; see Lu Figs. 2A, 4-9C).

Claim(s) 3-5, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0107914) in view of Goerig (US 2016/0369639) and in view of Merry (US 2016/0208713), and in further view of Zhou (US 2015/0110624).
	In regards to claim 3, the modified propulsion system of Lu contains all of the claimed elements as set forth in the rejection of claim 2, except generating the output signal corresponds to a desired frequency of articulation of one or more of the first blade or the second blade of the rotor assembly.
	Zhou discloses articulation (via pitch system, Fig. 8) at a desired frequency of articulation (pars. 5-13, 36, 45) of a first blade (5) of the rotor assembly (Fig. 1).
	Lu discloses a propulsion system with a propeller, however do not disclose articulation at a desired frequency. Zhou, which is analogous art since it is directed to the problem faced by the inventor of removing ice on a rotor blade by using a pitch actuator, discloses articulation at a resonance frequency to remove ice or foreign matter on the blade efficiently and cost-effectively (par. 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the propulsion system of Lu by articulating one or more of the first blade or the second blade of the rotor assembly at a desired frequency, as taught by Zhou, to remove ice or foreign matter on the blade efficiently and cost-effectively (Zhou par. 4).
	In regards to claim 4, the modified propulsion system of Lu comprises the desired frequency of articulation corresponds to a resonance frequency of the first blade of the rotor assembly (Zhou pars. 5-13, 36, 45).
	In regards to claim 5, the modified propulsion system of Lu comprises the desired frequency of articulation is based at least on a torsional mode shape of the first blade or the second blade of the rotor assembly (Zhou pars. 36, 45, “torsional resonance”, “torsional mode”).
In regards to claim 15, the modified propulsion system of Lu contains all of the claimed elements as set forth in the rejection of claim 13, except generating the output signal corresponds to a desired frequency of adjusting of one or more of the first blade pitch or the second blade pitch.
Zhou discloses adjusting (via pitch system, Fig. 8) at a desired frequency (pars. 5-13, 36, 45) a first blade pitch (par. 45).
	Lu discloses a propulsion system with a propeller, however do not disclose adjusting a first blade pitch at a desired frequency. Zhou, which is analogous art since it is directed to the problem faced by the inventor of removing ice on a rotor blade by using a pitch actuator, discloses articulation at a resonance frequency to remove ice or foreign matter on the blade efficiently and cost-effectively (par. 4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the propulsion system of Lu by providing a desired frequency of adjusting of the first blade pitch, as taught by Zhou, to remove ice or foreign matter on the blade efficiently and cost-effectively (Zhou par. 4).
	In regards to claim 16, the modified propulsion system of Lu comprises the desired frequency of adjusting corresponds to a resonance frequency of one or more of the first blade or the second blade of the rotor assembly (Zhou pars. 5-13, 36, 45).
In regards to claim 17, the modified propulsion system of Lu comprises the desired frequency of articulation is based at least on a torsional mode shape of the first blade or the second blade of the rotor assembly (Zhou pars. 36, 45, “torsional resonance”, “torsional mode”).

Claim(s) 7-8, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2017/0107914) in view of Goerig (US 2016/0369639) and in view of Merry (US 2016/0208713), and in further view of Murrow (US 2016/0146115).
	In regards to claim 7, the modified propulsion system of Lu comprises altering thrust vector based at least on articulating one or both of the first blade or the second blade of the variable pitch rotor assembly (via Lu 64, Lu Fig. 2A).
	Lu does not disclose altering thrust vector based on operating the core engine at a substantially constant speed.
	Murrow discloses altering thrust vector based on operating the core engine at substantially constant speed (“nearly constant speed”, par. 19; note that the variable rotor assembly of Murrow operates at nearly constant speed over a wide range of operating conditions including “at part power cruise conditions” by articulating the pitch of the blades).
	Lu discloses a propeller with a control schedule which can operate to provide higher propeller speeds at lower pitch angles (Lu par. 31), however is silent about whether the core engine operates at a substantially constant speed. Murrow, which is also directed to a variable pulsion system, discloses constant speed control at higher speeds which increases dynamic head available to attain operating pressure ratio based on the operation of the booster compressor (Murrow par. 19). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the propulsion system of Lu by operating the core engine at substantially constant speed, as taught by Murrow, to increase dynamic head available to attain operating pressure ratio (Murrow par. 19).
	In regards to claim 8, the modified propulsion system of Lu comprises altering thrust vector based at least on operating the low speed spool at a substantially constant speed (Murrow par. 19) based at least on articulating one or both of the first blade or the second blade of the variable pitch rotor assembly relative to a vane pitch angle (Beta 2, par. 35) of the vane assembly aft of the rotor assembly (via Lu 64, Lu Fig. 2A).
In regards to claim 11, Lu discloses altering thrust vector based at least on articulating one or both of the first blade or the second blade of the variable pitch rotor assembly (via 64, Fig. 2A) relative to a vane pitch angle (Beta 2, par. 35) of the vane assembly aft of the rotor assembly (Fig. 1).
	Lu does not disclose altering thrust vector based on operating the core engine at a substantially constant speed.
	Murrow discloses altering thrust vector based on operating the core engine at substantially constant speed (“nearly constant speed”, par. 19; note that the variable rotor assembly of Murrow operates at nearly constant speed over a wide range of operating conditions including “at part power cruise conditions” by articulating the pitch of the blades).
	Lu discloses a propeller with a control schedule which can operate to provide higher propeller speeds at lower pitch angles (Lu par. 31), however is silent about whether the core engine operates a constant speed. Murrow, which is also directed to a variable pulsion system, discloses constant speed control at higher speeds which increases dynamic head available to attain operating pressure ratio based on the operation of the booster compressor (Murrow par. 19). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the propulsion system of Lu by operating the core engine at substantially constant speed, as taught by Murrow, to increase dynamic head available to attain operating pressure ratio (Murrow par. 19).
In regards to claim 20, Lu discloses all of the claimed elements as set forth in the rejection of claim 19, except operating the core engine at a substantially constant speed when altering thrust vector.
	Murrow discloses altering thrust vector based on operating the core engine at substantially constant speed (“nearly constant speed”, par. 19; note that the variable rotor assembly of Murrow operates at nearly constant speed over a wide range of operating conditions including “at part power cruise conditions” by articulating the pitch of the blades).
	Lu discloses a propeller with a control schedule which can operate to provide higher propeller speeds at lower pitch angles (Lu par. 31), however is silent about whether the core engine operates a constant speed. Murrow, which is also directed to a variable pulsion system, discloses constant speed control at higher speeds which increases dynamic head available to attain operating pressure ratio based on the operation of the booster compressor (Murrow par. 19). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the propulsion system of Lu by operating the core engine at substantially constant speed, as taught by Murrow, to increase dynamic head available to attain operating pressure ratio (Murrow par. 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey (US 2018/0363481) discloses a variable pitch propulsion system and OGV in a gas turbine. Tang (US 2020/0088112) discloses a variable pitch propulsion system with relevant thrust management system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
8/10/2022



/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745